Title: From George Washington to Hugh Henry Brackenridge, 8 September 1779
From: Washington, George
To: Brackenridge, Hugh Henry


        
          Sir
          Wt Pt 8th Septr 1779
        
        I have to thank you for your favor of the 10th of August, and your Eulogium.
        You add motives to patriotism, and have made the army your debtor in the handsome tribute which is paid to the memory of those who have fallen in fighting for their country.
        
          G.W.
        
      